Judgment reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. Plaintiff made out a cause of action. The authorities cited by the learned trial court are inapplicable. They deal with persons who, in reckless disregard of their safety, venture in places of darkness with which they are not acquainted. Here, the balcony or mezzanine floor was lighted dimly, but sufficiently for plaintiff to observe that a single seat in the front row, at least ten to eleven feet away, was vacant. There were dim lights in the ceiling, and a light in the chairs on each side of the aisle she descended. She had been told by one of the ushers to go to the fifth aisle. She reached the bottom of the fifth aisle, and had no reason then to believe, so a jury might find, that there was a lower level to her left. She proceeded to the left. She had to pass the occupants of the first five seats in order to take the sixth seat, which she had discovered was unoccupied when she was at the top of the balcony. There was but little space between the occupants and the rail of the balcony. As she was *741about to take her seat, her right foot went down into a lower level, seven and one-half inches lower than the one on which she was standing. A jury might find that this construction was dangerous, and that defendants did not properly light or otherwise guard its condition, and under the circumstances plaintiff could not be reasonably expected to know of the existence of this lower level. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.